—Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Angiolillo, J.), rendered June 21, 2001, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that he was denied effective assistance of counsel is without merit (see People v Benevento, 91 NY2d 708; People v Ford, 86 NY2d 397, 404). Altman, J.P., S. Miller, McGinity, Schmidt and Rivera, JJ., concur.